DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.  While Applicant does not expressly mention Group 3 in their response, the election of Group 1 is considered sufficient.  Currently claims 1-10 and 21-23 are pending in this application, with claims 10 and 21-23 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reidel (US 20120203215).
Regarding claim 1, Reidel discloses a method of treating a cornea of an eye, the method comprising: measuring a profile of a posterior portion of the cornea (e.g. registration of corneal posterior surface of the eye; Page 2, Paragraph 24); incising the cornea with a beam pulse profile based on the profile of the posterior portion (e.g. using laser beam 14 to perform eye surgery; Page 4, claim 5).

Regarding claim 2, Reidel additionally teaches a method wherein the cornea is treated so as to inhibit light scatter at a treated posterior surface of the treated cornea (e.g. Page 5, Claim 13).
Regarding claims 3-5, Reidel additionally discloses measuring the posterior portion, which will necessarily measure fold and any irregular posterior surface and provide a pulse profile accordingly (e.g. using laser beam 14 to perform eye surgery; Page 4, claim 5).
Regarding claim 7, Reidel additionally discloses a profile that corresponds to folds of a Descemet's membrane of the cornea and wherein the incision profile corresponds to the folds of the Descemet's membrane (e.g. use of the technique in a Descemet’s stripping automated endothelial keratoplasty; Page 1, Paragraph 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reidel in view of Lai (USPN 5,984,916).  Reidel discloses the claimed invention except the express mention of using the cuts made to remove a portion of the cornea and replace it with a donor flap of tissue.  Lai discloses that performing cuts to the limbal portion of the cornea in order to access to the posterior surface of the cornea and wherein a flap of the treated cornea is removed through the incision and a flap of donor tissue is inserted through the incision. Is well known in the art (e.g. as shown in Figures 9A – 9B).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the corneal replacement steps of Lai in the device of Reidel in order to provide the system with the predictable results of a reliable means of replacing damaged corneal tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda K Hulbert/Primary Examiner, Art Unit 3792